department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-3349-98 number release date uilc memorandum for from internal_revenue_service national_office field_service_advice ------------------------------ deborah a butler assistant chief_counsel field service cc dom fs financial_instrument characterization subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer company a instrument date date date date date date date date date date date a b c d e f g h i j k l m n o p q r s t u v w issue what is the proper characterization of the instruments for federal_income_tax purposes conclusion we conclude that by issuing the instruments the taxpayer has entered into a straddle the instruments are cash settlement collars the instruments do not represent indebtedness_of_the_taxpayer facts the taxpayer purchased a shares of company a stock representing a b ownership_interest in company a in a private_placement in date the taxpayer purchased the stock for dollar_figurek per share the taxpayer was required by securities law to hold the company a stock for at least c years the taxpayer is not affiliated with company a the company a stock split in date and converted the taxpayer s holdings to e shares the value of the company a stock increased to more than dollar_figuref per share on date the taxpayer issued d instruments to the public proceeds from the issuance of the instruments totaled approximately dollar_figurej the taxpayer stated that it would use the proceeds for general corporate purposes the instruments were issued at dollar_figureg per share and provided for ainterest at an annual rate of h or dollar_figurei interest is payable quarterly in arrears on date date date and date of each year beginning on date when the instruments mature on date the holders of the instruments will be entitled to receive an amount in cash equal to the market_value of the reference property that is initially one share of the company a common_stock as of the second business_day prior to the maturity_date thus an investment in the instruments may result in a loss to an investor if the market_value of the company a stock is less than the issue_price of the instruments the instruments are redeemable by the taxpayer at any time after date if the instruments are redeemed by the taxpayer prior to maturity the taxpayer may redeem all or a part of the outstanding instruments for cash in an amount equal to the product of the redemption ratio and the market price of one share of company a stock plus an amount equal to all unpaid ainterest whether or not accrued payable on the instruments through the maturity_date the redemption ratio is equal to n the instruments are subject_to mandatory redemption in whole but not in part on any delisting day the delisting day is the first day on which the company a common_stock is not listed on any national securities exchange or system or is permanently suspended from trading if fewer than all of the outstanding instruments are called for redemption the instruments to be called will be selected by a trustee from the outstanding instruments by lot pro_rata or by any other method determined by the trustee to be equitable the holders of the instruments have no right to require early redemption made on the instruments for convenience only we use the word interest to refer to the stream of payments the taxpayer stated its intention to hold the company a stock until the maturity_date or redemption date of the instruments and to sell the shares during the ten trading days ending on the second business_day prior to the maturity_date or the redemption date although the redemption price of the instruments at maturity is linked to the price of the company a stock the taxpayer is not obligated to either hold the company a stock for any period or to sell the company a stock prior to either the maturity_date or the redemption date the taxpayer treated the instruments as indebtedness for federal_income_tax purposes although it acknowledged that the proposed treasury regulations concerning the tax treatment of contingent debt instruments under the original_issue_discount regime could apply to the instruments but for the effective date of the regulations the taxpayer acknowledged that for federal_income_tax purposes there are no statutory judicial or administrative authorities that directly address the characterization of the instruments the instruments were issued under the provisions of an indenture between the taxpayer and a trustee the instruments are unsecured and unsubordinated obligations of the taxpayer and rank equally and ratably with all unsecured and unsubordinated debt of the taxpayer an event of default is defined under the indenture for the instruments as being any one of the events in o if an event of default has occurred and continues either the trustee or the holders of not less than in aprincipal amount of the instruments outstanding under the indenture for instruments may declare the aprincipal amount of all instruments under that indenture to be due and payable immediately the holders of not less than a majority in aggregate aprincipal amount of all outstanding instruments will have the right on behalf of the holders of all outstanding instruments to waive certain defaults and to direct the time method and place of conducting any remedy available to the trustee or exercise any trust or power conferred on the trustee with respect to the instruments law and analysis under sec_385 of the internal_revenue_code the secretary_of_the_treasury is authorized to prescribe such regulations as may be necessary or appropriate to determine whether an ainterest in a corporation is to be treated as stock or indebtedness or as in part stock and in part indebtedness sec_385 sets forth some of the factors that the are the instruments properly characterized as debt regulations should take into account in determining whether a debtor-creditor relationship exists or a corporation-shareholder relationship exists these factors include the following whether there is a written unconditional promise to pay on demand or on a specified date a sum certain in money in return for an adequate_consideration in money_or_money's_worth and to pay a fixed rate of interest whether there is subordination to or preference over any indebtedness of the corporation the ratio_of_debt_to_equity of the corporation whether there is convertibility into the stock of the corporation and the relationship between holdings of stock in the corporation and holdings of the interest in question under sec_385 the characterization as of the time of issuance by the issuer as to whether an interest in a corporation is stock or indebtedness is binding on the issuer and on all holders of such interest but is not binding on the secretary_of_the_treasury proposed_regulations under sec_385 were issued on date which set forth the factors to be considered in determining whether an instrument was stock or debt final regulations under sec_385 were then issued in date with a delayed effective date that was extended several times the final regulations however were withdrawn in t d 1983_2_cb_69 there currently are no regulations under sec_385 notice_94_47 1994_1_cb_357 provides that the characterization of an instrument for federal_income_tax purposes depends on the terms of the instrument and all surrounding facts and circumstances among the factors that may be considered in making such a determination are whether there is an unconditional promise on the part of the issuer to pay a sum certain on demand or at a fixed maturity_date that is in the reasonably foreseeable future whether holders possess the right to enforce the payment of principal and interest whether the rights of the holders of the instrument are subordinate to rights of general creditors whether the instruments give the holders the right to participate in the management of the issuer whether the issuer is thinly capitalized whether there is identity between holders of the instruments and stockholders of the issuer the label placed upon the instrument by the parties and whether the instrument is intended to be treated as debt or equity for non-tax purposes including regulatory rating agency or financial_accounting purposes the weight given to any factor depends upon all of the facts and circumstances 326_us_521 the ninth circuit of the united_states court_of_appeals has considered the following eleven factors in classifying an instrument as either debt or equity the names given to the certificates evidencing the indebtedness the presence or absence of a maturity_date the source of payments the right to enforce payment of principal and interest participation and management flowing as a result a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder the following discussion applies the factors listed in notice_94_47 and other debt equity factors to the facts in this case is there an unconditional promise to pay a sum certain on demand or at a fixed maturity_date that is in the reasonably foreseeable future an important factor used in classifying an instrument as either debt or equity is whether the instrument has a definite maturity_date on which the creditor is entitled to an unconditional repayment of principal the presence of a fixed maturity_date indicates a definite obligation to repay a debt characteristic and the absence of a fixed maturity_date indicates that the repayment may depend on the fortunes of the issuer an equity characteristic in this case the taxpayer has an unconditional obligation to pay to each holder of an instrument on the maturity_date an amount of cash equal to the market_value of company a common_stock the instruments will mature on date subject_to extension upon the occurrence of non-trading days but in no event later than date consequently in this case the maturity_date is fixed and is in the reasonably foreseeable future however the sum payable at maturity is not certain but is based on the future market_value of the common_stock of company a in 248_f2d_399 2nd cir cert_denied 359_us_1002 the court concluded that the first prerequisite of an interest_deduction is indebtednesscan existing unconditional and legally enforceable obligation to pay a sum certain at a fixed maturity_date if there is no promise to pay a principal_amount there is no indebtedness on which interest can be paid 108_f2d_104 8th cir do the holders of the instruments possess the right to enforce the payment of principal and interest another important factor used in classifying an instrument as either debt or equity is whether the holder of the instrument has the right to enforce the payment of principal and payment of interest only out of adividend money and the ability of the corporation to obtain loans from outside lending institutions o h kruse grain milling v commissi279_f2d_123 9th cir sec_385 provides that the existence of a written unconditional promise to pay on demand or an a specified date a sum certain in money is a factor to be considered in determining whether a debtor-creditor relationship exists interest a fixed_right to enforce the payment of principal and interest by the holder is a debt characteristic and the absence of this right is an equity characteristic the instruments were issued under an indenture between the taxpayer and a trustee under the provisions of the indenture if an event of default occurs for example a default in the payment of interest on the loan the holders of the instruments have certain creditor rights for example the holders of not less than in principal_amount of the instruments outstanding have the right to declare the principal_amount of all instruments to be due and payable immediately under the terms of the indenture the trustee may also declare the principal_amount of all instruments outstanding to be due and immediately payable in the event of default the holders of not less than a majority in aggregate principal_amount of all outstanding instruments will have the right on behalf of the holders of all outstanding instruments to waive certain defaults and to direct the time method and place of conducting any remedy available to the trustee although in form the holders have remedies typical of bondholders it is important to note that as discussed above unlike bondholders they do not have the right to get their money back at maturity whether on the scheduled maturity_date or an accelerated date under the indenture are the rights of the holders of the instruments subordinate to rights of general creditors if an instrument is subordinate to the claims of general creditors the instrument appears to resemble equity the instrument lacks at least one of the significant characteristics of the debtor-creditor relationship however an instrument is not automatically denied debt status if it is subordinate to the claims of general creditors but ranks ahead of the issuer's preferred and common_stock moreover debt status generally is not impaired if payments can be made on the instrument while senior claims are outstanding in this case the instruments are unsecured and unsubordinated obligations of the taxpayer and rank equally and ratably with all other unsecured and unsubordinated debt of the taxpayer the instruments do not constitute senior indebtedness in general senior indebtedness does not include the indebtedness of unsecured general creditors including trade creditors therefore the instruments are not subordinate to the unsecured the term asenior indebtedness is generally understood in the financial community to mean indebtedness for borrowed money or indebtedness evidenced by a promissory note or bond it does not include debt to unsecured creditors such as trade creditors see charles j woelfel encyclopedia of banking and finance 10th ed indebtedness of general creditors including trade creditors the instruments rank superior to the claims of holders of the taxpayer's common_stock however in contrast to a typical debt_instrument the instrument holders are subject_to a second set of credit risks company a s as well as the taxpayer s in effect the instruments holders are subordinated to all of company a s creditors and rank pari passu with the holders of company a s common shareholders a company a bankruptcy would devastate the instruments holders without regard to the strength of the taxpayer s credit standing does the instrument give the holders the right to participate in the management of the issuer the presence of voting and other management rights in an instrument generally is one of the indicia of equity the holders of the instruments do not have any voting rights in certain situations for example an event of default under the loan agreement the holders of a majority in aggregate principal_amount of the instruments outstanding can direct the time method and place of conducting any remedy available to the trustee or can exercise any trust or power conferred on the trustee with respect to the instruments in addition certain actions for example amendment of the loan agreement and certain other modifications to the indenture cannot be taken without the approval of the holders of a majority in principal_amount of the instruments outstanding these rights provide the holders of the securities very limited rights to participate in or affect the management of the taxpayer is the issuer thinly capitalized in general if a corporation has a nominal stock capitalization coupled with excessive debt this fact would tend to indicate that an instrument labeled debt might constitute equity as a result the debt equity ratio is another factor used to determine whether an instrument is debt or equity the debt equity ratio indicates to what extent a corporation may suffer losses without impairment of the interests of the corporation's creditors a high ratio lowers the protection afforded to the creditors against sudden business slumps as a result a high ratio_of_debt_to_equity indicates that the issuance of the instrument is a contribution_to_capital rather than a bona_fide loan in this case the taxpayer is not thinly capitalized in general for the period during which the instruments were issued the taxpayer's debt equity ratio appears to range from approximately l to m which are acceptable ratios although the taxpayer is not thinly capitalized we do not believe this fact supports according debt treatment to the instruments thin_capitalization traditionally is used as a factor because it aids in determining whether an investor with a nominally fixed return in fact is at a substantial risk that the amount or timing of that return will turn on the risks of a business the instruments are designed to provide a variable return which corresponds with the performance of company a s stock from the investors standpoint they are at the risk of company a s business and of the taxpayer s venture in holding that stock no matter how well the taxpayer is capitalized are the holders of the instruments and the stockholders of the issuer the same the relationship between a holder's ownership of a corporation's stock and debt is another factor used to determine whether an instrument is debt a disproportionate relationship or equity a proportionate relationship this factor could be relevant if a particular holder owns both the taxpayer s stock and the instruments however there is no indication that the holders of the instruments own a proportionate amount of the stock of the taxpayer moreover because both the instruments and the taxpayer s stock are publicly traded instruments it is unlikely that there is any relationship between holdings of the taxpayer stock and holdings of the instruments what labels are placed on the instruments by the parties in general the issuance of a stock certificate indicates an equity_interest while the issuance of an instrument labeled a bond debenture or note is indicative of debt the taxpayer labeled the instruments with a description which includes the terms t and u both of which are indicative of t and v which is ambiguous in that it is descriptive of either these descriptions would be meaningful to potential investors for whom the degree of participation in company a stock presumably was the most salient term the instruments do have some formal characteristics of debt and the taxpayer has treated the instruments as debt for federal_income_tax purposes moreover the taxpayer has described the instruments as debt in filings with the securities_and_exchange_commission and other government agencies under sec_385 the issuer's characterization of an instrument as of the time of issuance as either debt or equity is binding on the issuer and on all holders of the instrument however this characterization is not binding on the service or on a holder that discloses that it is treating the instrument in a manner inconsistent with the issuer's characterization are the instruments intended to be treated as debt or equity for non-tax purposes including regulatory rating agency or financial purposes the intent of the parties regarding the treatment of the instruments as debt or equity for non-tax purposes is an important factor in determining whether a debtor-creditor relationship or a corporation-shareholder relationship exists for purposes of this factor the treatment of the instrument for non-tax purposes may be relevant for financial purposes the instruments are recorded on the taxpayer's consolidated financial statements as an unsecured and unsubordinated obligation of the company in a discussion of the capitalization of the taxpayer standard poor s rating agency lists the instruments as a component of long-term debt but describes the instruments under a heading entitled astock data other factors other factors that may be relevant in classifying an instrument as either debt or equity for federal_income_tax purposes include the following convertibility of the instrument into stock of the issuer an equity characteristic in this case the instruments are not convertible into the stock of the issuer the amount payable at maturity is based on the market_value of company a common_stock and is to be paid in cash a sinking_fund a debt characteristic in this case there is no sinking_fund provision contingent payments an equity characteristic in this case the amount payable at maturity depends upon the market_value of company a common_stock ability of the issuer to obtain loans from outside lending institutions a debt characteristic in this case it appears that the taxpayer could have borrowed from outside lending institutions indeed we believe that all or most holders of the instruments are unrelated to the taxpayer however many conventional lenders could not or would not invest on these terms because the promised return is not a lender s but an equity investor s return notwithstanding the taxpayer s credit rating we would expect the instruments to have been sold to investors who were able to take common stock-type risks and were interested in a common stock-type of return failure of the debtor to repay on the due_date or to seek a postponement an equity characteristic under the terms of the instruments interest accrues until the maturity_date summary while the taxpayer has described the instruments as indebtedness of the corporation this characterization is not binding on the service the taxpayer has an existing unconditional and legally enforceable obligation to pay the instruments holders at a fixed maturity_date a cash amount equal to the market_value of company a common_stock at or around that time consequently the amount payable at maturity does not represent a sum certain the presence of a sum certain payable at maturity is a sine qua non of debt treatment under the code based on the facts of this case and the factors described above the instruments should not be treated as debt for federal_income_tax purposes are the instruments issued by the taxpayer part of a straddle subject_to the capitalization_rules of sec_263 under sec_1092 the term astraddle means offsetting positions with respect to personal_property sec_1092 provides that a taxpayer holds offsetting positions with respect to personal_property if there is substantial diminution of the taxpayer s risk of loss from holding any position with respect to personal_property by reason of holding one or more other positions with respect to personal_property whether or not of the same kind sec_1092 defines personal_property as any personal_property of a type which is actively_traded sec_1092 sets forth the general_rule that stock is excluded from the definition of personal_property under sec_1092 the general_rule excluding stock from the definition of personal_property does not apply in three situations the first two exceptions apply to any stock that is part of a straddle in which at least one of the offsetting positions is an option with respect to that stock or substantially_similar stock_or_securities or as provided in regulations a position with respect to substantially_similar_or_related_property other than stock d b i i and d b i ii the third exception states that personal_property includes any stock of a corporation formed_or_availed_of to take positions in personal_property which offset positions taken by any shareholder ' d b ii 5under treas reg ' d -2 a the term substantially_similar_or_related_property is defined in treas reg ' treas reg ' b states that in general property is substantially_similar or related to stock when the fair_market_value of the stock and the property primarily reflect the performance of a single firm or enterprise treas reg ' d -2 b provides that this section applies to positions established on or after date in this case the taxpayer has a long position in the equity of an unrelated issuer referenced by the instruments the issuance of the instruments results in a straddle if one of the sec_1092 exceptions is applicable in revrul_88_31 1988_1_cb_302 the service concluded that a taxpayer that held publicly traded stock and cash settlement contingent payment rights relating to that stock was subject_to the rules of sec_1092 a corporation had issued investment units consisting of one common share and a separately tradeable contingent payment right the value of which varied inversely with the market_value of the underlying common_stock the contingent payment would be made to the holder two years after the date_of_issue of the right the service concluded that the contingent payment right was a property right separate from the common_stock it next determined that the right was a cash settlement put option under sec_1234 the contingent payment right also constituted an option for purposes of the stock straddle exception of sec_1092 because the right served to substantially diminish the risk of loss from a decline in value of the underlying common_stock the service ruled that a taxpayer who held both the contingent payment right and the stock held a straddle subject_to sec_1092 in this case the instruments are cash settlement collars that is a combination of put and call options the taxpayer has a long position in company a common_stock and a short in essence each instruments represents a combination of options on company a common_stock each instruments is a collar in which the taxpayer has purchased a put option and has written a call option that will be exercised at different strike prices the strike prices are given by q the holder of the put option has the right to sell company a stock at the strike_price if the market_value of company a stock is less than the strike_price the put option is ain the money the holder of the put option will want to sell company a stock at the higher strike_price if the market price of company a stock is less than dollar_figureg the taxpayer will want to redeem the instruments redeeming the instruments amounts to giving the holder of the instruments an amount of cash which is equal to the market_value of the company a stock were it not for the fact that this is a cash settled option this strategy is equivalent to the taxpayer delivering a share of company a stock to an investor if the taxpayer is doing this then it is exercising an option to put the stock hence when the market price is less than the strike_price as given by the formula above the put is ain the money and the put option will be exercised the holder of the call option has the right to buy company a stock at the strike_price if the market price of company a stock is greater than the strike_price the call option is in the position in the instruments the economic cost of a decline in the market_value of the company a stock held by the taxpayer is eliminated through the exercise of the put option the taxpayer s risk of loss from having written a call option is reduced by the mechanics of the formula for the strike_price the taxpayer retains p of the appreciated value of company a stock above w consequently under sec_1092 the short position in the instruments is an offsetting_position that substantially diminishes the risk of loss from holding the long position in the company a common_stock since the terms of the instruments shift all the downside risk to the instruments holder the sec_1092 exception applies to company a stock thus by issuing the instruments the taxpayer has entered into a straddle and is subject_to the rules of sec_1092 sec_263 states that no deduction shall be allowed for interest_and_carrying_charges properly allocable to personal_property which is part of a straddle as defined in sec_1092 sec_263 provides that the term_interest refers to interest on indebtedness incurred or continued to purchase or carry the personal_property the flush language of sec_263 provides that for purposes of subparagraph a the term ainterest includes any amount_paid or incurred in connection with property used in a short_sale there is no direct authority interpreting the phrase aindebtedness incurred or continued to purchase or carry in sec_263 however the phrase also occurs in sec_265 as well as several other code sections sec_265 provides that no deduction shall be allowed for interest on indebtedness incurred or continued to purchase or carry tax- exempt bonds revproc_72_18 1972_1_cb_740 provides an interpretation for the apurchase or carry test however sec_265 is not necessarily controlling for purposes of sec_263 money and will be exercised if the market_value of company a stock is above dollar_figurer the call option will be exercised and holders of the instruments will receive s percent of the market price in essence they will receive s percent of a share of company a stock treas reg ' b -2t a provides that the holding_period of any position that is part of a straddle shall not begin earlier than the date the taxpayer no longer holds an offsetting_position with respect to that position treas reg ' b -2t a provides that paragraph a shall not apply to a position held by a taxpayer for the long-term_capital_gain holding_period or longer before a straddle that includes that position is established in this case the taxpayer acquired the company a shares on date and issued the instruments in date under treas reg ' b -2t a any gain_or_loss with respect to either the company a common_stock or the instruments would not be treated as long-term_capital_gain or loss the h coupon payments on the instruments are not interest on indebtedness however if the payments are treated by a court as either interest on indebtedness or as some type of carrying_charge that is before consideration of sec_263 deductible under some section of the code other than sec_163 it would be necessary to determine whether these payments are amounts paid_or_incurred to carry personal_property that is a position in a straddle if so such payments must be capitalized under sec_263 in this case the taxpayer has stated that it used the proceeds of the instruments for general corporate purposes and not to purchase or carry the long position in the company a stock however the coupon payments on the instruments carry the offsetting short position because they represent the cost of inducing investors to take that position an investor who holds instruments has all the downside risk inherent in the company a common_stock and receives less than the full amount of appreciation in the value of the stock the investor is compensated by coupon payments of h of the face value of the instruments as a result the coupon payments of h represent the costs of carrying the straddle for purposes of sec_263 sec_263 states that sec_263 shall not apply in the case of any hedging_transaction as defined in sec_1256 sec_1256 defines a hedging_transaction as any transaction entered into by the taxpayer in the normal course of the taxpayer s business primarily to reduce the risk of price changes or currency fluctuations with respect to property which is held by the taxpayer the gain_or_loss on such transactions must be treated as ordinary gain_or_loss and the taxpayer must clearly identify the transaction as being a hedging_transaction ' e a i b and c the taxpayer represents that its obligations under the instruments are hedged by its investment in e shares of company a common_stock the company a common_stock is a capital_asset held by the taxpayer the taxpayer is not obligated to hold the company a common_stock for any period or to sell the company a common_stock prior to the redemption date or maturity_date of the instruments consequently the issuance of the instruments does not amount to a hedging_transaction under sec_1256 the deduction taken by the taxpayer for the coupon payments accruing on the instruments should be disallowed under sec_263 the coupon payments of h are not deductible under sec_163 because the payments do not represent interest on indebtedness_of_the_taxpayer an alternative argument for challenging the deductibility of the coupon payments is to be found in sec_263 requiring capitalization of interest and carrying costs allocable to personal_property which is part of a straddle there is no direct authority for the application of sec_263 to carrying costs of the type represented by the h coupon payments did the issuance of the instruments result in a sale or disposition of company a stock under sec_1001 if there has been a sale_or_other_disposition of property and the taxpayer s basis in the property is less than the amount_realized then the entire amount of gain_or_loss is to be recognized unless subtitle a provides otherwise a and c treas reg ' a provides that a conversion or exchange of property must take place before a gain_or_loss is sustained furthermore a material_change in the taxpayer s property is necessary before a realization of gain_or_loss occurs treas reg ' a treas reg ' d provides that in order to constitute an exchange the transaction must involve a reciprocal transfer of property as distinguished from a transfer of property for monetary consideration only in the instant case the taxpayer sold the instruments to investors for dollar_figureg per instrument the taxpayer has retained legal_title to the company a common_stock the instruments holders will receive cash payments upon either redemption or maturity of the instruments but will not receive stock in company a holders of the instruments do not have the right to receive dividends declared on the company a stock nor do they possess any voting or option rights with respect to the company a common_stock the taxpayer has retained all the benefits associated with ownership of company a stock the taxpayer is not required to hold the company a common_stock until the maturity or redemption date of the instruments instead under the terms of the instruments the taxpayer may consider all relevant economic and market factors in determining whether to hold the company a common_stock until maturity or redemption of the instruments because the taxpayer has retained ownership of the company a common_stock and has transferred the instruments to investors for monetary consideration only no sale_or_exchange under sec_1001 occurred the issuance of the instruments did not result in a sale_or_other_disposition of the company a common_stock held by the taxpayer consequently the taxpayer realized no gain upon issuance of the instruments case development hazards and other considerations although we have concluded the instruments are not debt we recognize our determination could present litigating hazards the taxpayer as an alternative argument may assert that the instruments should be bifurcated into component parts with the h coupon being treated as a separate debt_instrument should this issue be raised our sec_1092 analysis likely would change we will be pleased to provide additional advice on the bifurcation issue if the need arises our position that the taxpayer may not deduct its coupon payments to the instrument holders pursuant to sec_263 likewise presents a litigating hazard sec_263 defines carrying charges as aall other_amounts including charges to insure store or transport the personal_property paid_or_incurred to carry the personal_property one reasonable reading of this statute is to stress the word aall resulting in the inclusion of the coupon payments in the definition of carrying charges the taxpayer however may argue for a narrow reading of sec_263 limiting carrying charges to charges similar to those described by the parenthetical language in sec_263 if a narrow statutory interpretation were accepted by a court the coupon payments of h would be excluded from the definition of acarrying charges please call if you have any further questions by ________________________ carol p nachman special counsel financial institutions and products branch field service division cc
